Citation Nr: 0317732	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 1962 to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The matter of entitlement to service connection for a back 
disorder will be addressed in the remand section below.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The claim of entitlement to service connection for a back 
disorder was initially denied by the RO in May 1978.

3.  Evidence submitted since the May 1978 RO decision is new 
and bears directly and substantially on the question of 
whether the veteran currently suffers from a back disorder 
that is of service onset.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a back disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With respect to the issue of whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for a back disorder, the 
Board need not consider whether the requirements of VCAA were 
complied with because the Board has reopened the claim.  As 
to the merits analysis which now must be accomplished on the 
underlying claim, the additional development to be conducted 
(noted in the introduction) will serve to ensure compliance 
with the notice and assistance provisions of this new 
legislation and implementing regulations.

Preliminary review of the record reveals that the veteran's 
claim of entitlement to service connection for a back 
disorder was denied by the RO in May 1978 on the basis that 
there was no evidence of treatment for a back injury during 
service and it was not recorded on his separation examination 
report.  The veteran was furnished notice of this 
determination; however, he did not file a timely notice of 
disagreement and the May 1978 determination became final.  
38 U.S.C.A. § 7105(c).  

Nevertheless, a claim which is the subject of a prior final 
determination will be reopened and the prior disposition 
reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  The amended version is only 
applicable to claims filed on or after August 29, 2001.  The 
change in the regulation therefore does not impact the 
present case because the veteran's claim was received prior 
to the effective date of this amendment.

For requests to reopen filed prior to August 29, 2001, new and 
material evidence was defined by regulation as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the Board must 
review all of the evidence submitted since the last final 
denial of a claim.  Evans v. Brown, 9 Vet. App 273 (1996).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and 
continues to be binding precedent).

Of the evidence received subsequent to the May 1978 RO 
determination, the Board finds that copies of service medical 
and personnel records are new in that they are neither 
cumulative nor duplicative of the evidence at the time of the 
May 1978 rating decision and they were not of record at that 
time.  This evidence is also material in that it contains an 
examination report which includes reference to the veteran's 
back complaints.  Therefore, it bears directly and 
substantially on the specific matter of whether the veteran's 
back disorder was incurred in or aggravated during his period 
of active duty.  This new evidence, when considered with the 
other evidence of record, is so significant that it raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Thus, because new and material 
evidence has been presented, the veteran's claim of 
entitlement to service connection for a back disorder is 
reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a back disorder; to that 
extent only, the appeal is granted.


REMAND

Although the copies of service medical and personnel records 
are new and material, this evidence is not adequate for 
adjudication purposes, as noted above.  In addition, the 
Board believes that it would be prejudicial to the veteran if 
it were to adjudicate the claim without initial adjudication 
on the merits by the agency of original jurisdiction.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

Additionally, as noted above, the VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.  Review of the claims file, however, reflects that, 
although the February 2003 Supplemental Statement of the Case 
made reference to 38 C.F.R. § 3.156 as revised pursuant the 
VCAA, review of the claims file shows the appellant has not 
been given adequate notice of the VCAA and specifically how 
it applies to his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Consequently, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
her of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The veteran should be asked to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his back disorder.  When the 
requested information and any necessary 
authorizations have been received, the 
agency of original jurisdiction should 
attempt to obtain a copy of all records 
that are not already on file.  If any 
search for records is negative, notice of 
this should be provided to the veteran in 
accordance with the VCAA.

3.  The veteran should also be provided a 
VA physical examination to determine the 
nature and likely etiology of any current 
back disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review.  With respect to any 
back disability found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorder is related to the veteran's 
period of military service.  If the 
examiner determines that the veteran had 
a back disorder which existed prior to 
his period of enlistment, the examiner 
should provide an opinion as to whether 
such back disorder was aggravated as a 
result of the veteran's period of 
military service.

4.  The RO should then adjudicate the 
reopened claim for service connection for 
a back disorder on a de novo basis.  If 
the benefit sought on appeal is not 
granted, the veteran should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



